Citation Nr: 0209205	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  98-10 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for the service connected 
varicose veins of the left leg, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a veterans' service officer


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 1977.

This appeal arises from a March 1997 rating decision of the 
Lincoln, Nebraska Regional Office (RO), which denied 
entitlement to a rating in excess of 20 percent for the 
service connected varicose veins of the left leg.  The case 
was remanded from the Board to the RO for additional 
development of the evidence and for due process reasons in 
September 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Under the old rating criteria, varicose veins of the left 
leg are manifested by complaints of pain; the clinical 
evidence does not show the presence of marked distortion and 
sacculation, edema or episodes of ulceration of the left leg.

3.  Under the new rating criteria, varicose veins of the left 
leg are manifested by complaints of pain; with clinical 
findings not demonstrating the presence of persistent edema, 
stasis pigmentation, eczema or intermittent ulceration.

4.  Neither the old nor the new rating criteria support the 
veteran's claim for a higher evaluation for varicose veins of 
the left leg.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service connected varicose veins of the left 
leg have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, Diagnostic Code 7120 (as in effect 
before and after January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the March 1997 
and November 1998 rating decisions of the evidence needed to 
substantiate his claim.  He was provided an opportunity to 
submit such evidence.  In the August 1997, June 1998 and 
January 2002 statements of the case, the RO notified the 
veteran of all regulations relating to his claim, informed 
him of the reasons for which it had denied his claim, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  The Board finds that the 
information provided to the veteran specifically satisfies 
the requirements of 38 U.S.C.A. § 5103 (West Supp. 2001) in 
that the veteran was clearly notified of the evidence 
necessary to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  The veteran 
has been provided multiple VA rating examinations and all 
relevant medical evidence has been obtained.  The veteran 
also presented testimony at hearing at the RO in October 
1998.  In short, VA has fulfilled the duty to assist by 
aiding the veteran in obtaining evidence that relates to his 
claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

The service medical records include a January to February 
1976 hospital report which indicates that the veteran had a 6 
month history of symptomatic varicose veins of the left leg.  
On examination, there were moderate varicose veins of the 
greater saphenous system of the left leg.  On 30 January 
1976, the veteran underwent ligation and stripping of the 
left greater saphenous vein and its tributaries.  He 
recovered without complication.  The discharge diagnosis was 
varicose veins of the left leg.

On VA examination in October 1988, it was noted that the 
veteran had had sclerosis of the veins since service, the 
last time in May 1988.  There had never been any signs or 
symptoms of obstruction of the deep veins or emboli.  There 
was insufficiency of the veins.  There was no edema or skin 
change.  There were some small scars a couple of cms. in 
length of the upper part of the left thigh at the site of 
previous vein stripping or scleral therapy.  

By rating decision in December 1988, service connection was 
awarded for varicose veins of the left leg and a 10 percent 
evaluation was assigned effective from April 1988.

By rating decision in October 1990, a 20 percent evaluation 
was assigned for varicose veins of the left leg effective 
from September 1990.  It was noted that this grant was based 
on findings of pain and cramping on exertion with involvement 
above and below the knee.  

On VA examination in March 1997, it was reported that the 
last vein stripping procedure had been performed in December 
1996.  There were 6 healing scars of the left leg.  The 
largest scar was about 5 cms.  Varicose veins were developing 
proximal to where the scars were.  The diagnosis was varicose 
veins.  

A November 1997 examination report shows that the veteran had 
several varicosities removed in December 1996 along with a 
mass which was just inferior to the previously removed mass.  
Since then, the veteran continued to have pain of the 
posterior aspect of the calf.  Previous history included the 
excision of a mass in November 1990; an epidural sympathetic 
block was performed in September 1991; a lumbar sympathectomy 
was performed in February 1992; and the excision of a 
recurrent mass in December 1996.  On examination, there was 
no significant swelling or deformities of the lower 
extremities.  There were well healed incisions over the 
posterior aspect of the left calf with several small 
incisions over previous varicosities.  The incisions and 
immediate areas were tender to the touch.  

The veteran testified in October 1998 that he was in severe 
pain every day relating to the left lower extremity; that he 
took medications; that he worked for a petroleum company in 
sales and service; that he both sold farmers petroleum and 
delivered it by truck; and that he had lost a few days from 
work due to pain from the varicose veins. 

On VA fee basis examination in January 1999, the veteran 
complained of increased sensitivity of the left thigh.  On 
examination, there were scars over the back of the left leg 
pretty much through the thigh region.  The scars were 
somewhat discolored.  There was also a scar of the left 
medial aspect of the ankle.  The left ankle was slightly 
swollen.  Peripheral pulses of the legs were intact.  
Strength of the left lower extremity seemed to be slightly 
compromised, but the veteran indicated this was from pain.  
The assessment was hyperesthesia of the left thigh.  This 
seemed to be related to surgery for what sounded like benign 
tumors.  There were no reflex changes or obvious deformity of 
the thigh.  There was increased sensitivity to ordinary 
stimuli.  

An October 1999 report from Scott Hofmann, M.D., indicates 
that the veteran was a patient at a pain clinic for pain and 
discomfort resulting from two separate incisions of the back 
of the leg.  He experienced allodynia over the incisions.

On VA scar examination in January 2001, the veteran 
complained of increased sensitivity and pain of the scar 
area.  He noticed veins growing out of the scar area since 
the 1996 surgery.  On examination, a scar was 16 to 2 mm. and 
was located in the lower third of the posterior aspect of the 
left thigh.  The scar was tender and non-adherent.  The scar 
was raised due to the presence of varicose veins.  There was 
no ulceration, cheloid, edema or erythema noted.  Also noted 
was an older scar which had a darker pigmentation and was 
non-tender.  The diagnoses were a well healed scar of the 
upper half of the left thigh; and a scar of the lower aspect 
of the left thigh with hyperesthesia, tenderness and varicose 
veins.  The examiner noted that the etiology of the scars was 
postoperative where removal of a fibrous fatty growth was 
performed in 1996.  

On VA vascular examination in January 2001, the veteran 
reported a worsening of left lower extremity pain.  He was 
followed in the pain clinic and he was taking medications.  
Reportedly, the veteran was able to walk when he took pain 
medication.  He had not noticed any improvement in symptoms 
since the last surgery.  The scar area remained hard and 
sensitive to the touch.  He indicated that he had to cut back 
on his work as a petroleum salesman due to pain.  He reported 
that the left leg would swell after standing and he would 
obtain relief with elevation of the feet.  Compression 
stockings did not help with the swelling.  On examination, 
there were palpable and visible enlarged varicose veins over 
the medial aspect of the left leg extending into the 
posterior aspect of the lower thigh.  There was no edema, 
stasis pigmentation or eczema noted.  The area of the scars 
of the left thigh was warm to touch and there was 
hyperesthesias.  The diagnosis was persistent varicose veins 
of the left lower extremity.


Analysis 

Service connection is in effect for varicose veins of the 
left leg, evaluated as 20 percent disabling under DC 7120 of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

The veteran's varicose veins are evaluated pursuant to the 
criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7120.  
During the pendency of this appeal, the criteria for 
evaluating cardiovascular disabilities were changed and the 
new regulations became effective on January 12, 1998.  See 62 
Fed. Reg. 65207 (1997).  Where a law or regulation changes 
after a claim is filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In a precedent opinion of the VA Office of 
the General Counsel, it was held that, when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
must determine whether the intervening change is more 
favorable to the veteran, and, if the amendment is more 
favorable, the Board must apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  In addition, the Board must apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000); see also DeSousa v. 
Gober, 10 Vet. App. 461, 465-67 (1997).

Under the "old" version of Diagnostic Code 7120, a 10 percent 
rating was warranted for moderate disability, varicosities of 
the superficial veins below the knees, with symptoms of pain 
and cramping on exertion, unilateral or bilateral. Moderately 
severe disability, involving superficial veins above and 
below the knee, with varicosities of the long saphenous, 
ranging in size from one to two centimeters in diameter, with 
symptoms of pain or cramping on exertion, without involvement 
of the deep circulation warranted a 20 percent rating when 
unilateral and 30 percent when bilateral.  Severe disability, 
involving superficial veins above and below the knee, with 
involvement of the long saphenous, ranging over 2 centimeters 
in diameter, marked distortion and sacculation, with edema 
and episodes of ulceration, no involvement of deep 
circulation, warranted a 40 percent rating when unilateral 
and a 50 percent rating when bilateral.  Pronounced 
disability, with the findings for the severe condition with 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation, warranted a 50 percent rating 
when unilateral and a 60 percent rating when bilateral.

Under the "new" version of Diagnostic Code 7120, effective 
January 12, 1998, varicose veins manifested by intermittent 
edema of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery warrants a 
10 percent rating.  A 20 percent rating is warranted for 
persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is warranted 
for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating is warranted for massive, board-like edema 
with constant pain at rest.

A note following Diagnostic Code 7120 provides that the 
foregoing evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, each 
involved extremity is to be evaluated separately and the 
ratings combined (under 38 C.F.R. § 4.25), using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In the instant case, the Board finds that the evidence on 
file does not warrant a disability rating in excess of 20 
percent under the "old" or "new" versions of Diagnostic 
Code 7120.  

Under the old rating criteria, the assignment of a 40 percent 
evaluation required the presence of severe unilateral 
varicose veins involving the superficial veins above and 
below the knee with involvement of the long saphenous vein, 
varicosities ranging over 2 centimeters in diameter, marked 
distortion and sacculation, edema and episodes of ulceration.  
The veteran has been examined several times during the 
pendency of this appeal.  The examination reports do not show 
marked distortion and sacculation, edema or episodes of 
ulceration of the left leg.  The Board finds, therefore, that 
the evidence does not demonstrate severe unilateral varicose 
veins under the old rating criteria. 

On application of the new rating criteria for a 40 percent 
evaluation, there was no evidence of persistent edema of the 
left leg on examinations in November 1997 and January 2001.  
Moreover, the medical evidence does not show the presence of 
stasis pigmentation or eczema, or intermittent ulceration.  
Accordingly, in the absence of persistent edema, eczema and 
ulceration, there is no basis for the assignment of a 40 
percent evaluation for varicose veins of the left leg under 
the new rating criteria.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.

This does not, however, preclude the Board from granting a 
higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability" is made.  38 C.F.R. § 
3.321 (b)(1) (2001).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate.  A higher rating is possible under 
the rating schedule, but the medical evidence demonstrates 
that the requisite manifestations for a higher rating are not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability picture which is not contemplated 
by the rating schedule.  The record does not show that the 
veteran has been frequently hospitalized for varicose veins.  
His last hospitalization, in December 1996, was primarily for 
the non-service connected fatty tumor removal.  The veteran 
has testified that he is employed in the petroleum business.  
He both sells and delivers petroleum by truck to farmers.  He 
testified that the left leg grows weak during the work day, 
but he stated that he had lost only a few days from work due 
to the service connected varicose veins for which he is 
compensated by the current 20 percent evaluation.  Thus, 
there is no evidence that the impairment resulting from 
varicose veins of the left leg warrants extra-schedular 
consideration.  Rather, for the reasons noted above, the 
Board concludes that the impairment resulting from varicose 
veins of the left leg is adequately compensated by the 20 
percent schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.

The Board would also note that the veteran has attempted to 
have additional disabilities service connected to include 
scars of the left upper thigh and fatty tumors.  By decision 
of the Board in September 2000, service connection for fatty 
tumors of the left upper leg were denied as being unrelated 
to the service connected varicose veins.  Once again, in 
January 2002, service connection for fatty tumors was denied.  
In addition, service connection has been denied for scars of 
the left upper thigh which are the result of the removal of 
the non-service connected fatty tumors.  On the recent VA 
scar examination in January 2001, the VA examiner noted that 
the left upper thigh scars were postoperative in origin as a 
result of the removal of fatty tumors.  Thus, even though the 
veteran has addressed the fatty tumors and scars during the 
consideration of the claim for varicose veins, they simply 
are not a part of the instant appeal and will not be 
considered further.  The Board would further note that no 
claim relative to these additional disorders has been 
perfected on appeal, but that the veteran may do so at his 
election. 





ORDER

Entitlement to a rating in excess of 20 percent for the 
service connected varicose veins of the left leg is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

